DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the newly amended claims filed 12/17/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4, 7-11, 13-16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Claim 1, Lines 20-21) “and is configured to provide sole control over a pressure of the saturated steam routed to the close couple heat exchanger.”
The Office contends, that not only is this not disclosed in the specification or drawings, it also lacks veracity because other factors will control the steam’s pressure, for example the temperature of the  condensed water entering the heat exchanger (38), as evidenced by the Ideal gas law. 
However, the Office grasps the concept that the Applicant is trying to claim, which is the throttling valve (39, Figure 1) is the only mechanically adjusted device in the un- branched flow path (18) that controls the steam pressure and so has found art that discloses this feature.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038) in view of Moghtaderi et al. (US 8,166,761).
Regarding claim 1, Soukup discloses a system for generating steam, comprising: a direct steam generator(1,Figure 2); a feed conduit  (20) fluidly coupled to the direct steam generator configured for delivery of feedwater to the direct steam generator, wherein the feedwater includes organic and inorganic constituents (C5,L7-22); a fossil fuel source (FUEL)  fluidly connected to the direct steam generator to provide power to operate the direct steam generator; at least one of an air conduit  (from 4 in Figure 2) and an oxygen enriched air conduit (from 5 in Figure 2) fluidly coupled with the direct steam generator; a close coupled heat exchanger (7, Figure 2- note there is an error in Figure 1, where 7 is the oil/water separator (11)) fluidly coupled to the direct steam generator (1), the close coupled heat exchanger configured to route saturated steam and combustion exhaust constituents (6) produced by the direct steam generator through a condenser portion of the close coupled heat exchanger via a condenser side steam conduit and configured to condense the saturated steam to form a condensate (towards 13, Figure 2); a separation tank (8) and water return system (20,22)  fluidly coupled to a condenser side condensate conduit of the condenser portion of the close coupled heat exchanger, wherein the separation tank and water return system is configured to separate the combustion exhaust constituents from the condensate; and an evaporator portion of the close coupled heat exchanger fluidly coupled with the separation tank and water return system via an evaporator side condensate conduit (13), wherein the evaporator portion is configured to evaporate the 
However, Moghtaderi  discloses a steam generation system (Abstract) with a steam throttling valve (26, Figure 6) fluidly coupled between the direct steam generator  (16 and 18, Figure 4) and the condenser portion  (20, Figure 4) of the close coupled heat exchanger (22, i.e., regenerator,) wherein the throttling valve is located downstream of the direct steam generator and upstream of the condenser portion of the close coupled heat exchanger and is configured to provide sole control over a pressure of the saturated steam routed to the close coupled heat exchanger (C6,L44-47). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to include a throttling valve aft the heat exchanger for the purpose of controlling the heat exchange within the system, so as to maintain isenthalpic conditions, insuring continuous heat exchange through the heat exchanger.
Regarding claim 3, Soukup, as modified, discloses the system of claim 1, wherein an additional heat exchanger (20, Figure 3) is fluidly coupled with the condenser side condensate conduit and the separation tank and water return system.  
Regarding claim 9, Soukup, as modified, discloses the system of claim 1, wherein the feedwater includes produced water (Soukup-12).
Regarding claim 10, Soukup, as modified, discloses the  system of claim 1, wherein the feedwater (Soukup- 12,14,20) includes produced water  and dirty makeup water.
Regarding claim 20, Soukup, as modified, discloses the system of claim 1, wherein a control valve (Soukup-below 8 in Figure 2) is fluidly coupled between the separation tank and water return system.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), and Macadam (US 2014/0305645).
Regarding claim 2, Soukup, as modified, discloses the system of claim 1, but does not disclose a superheater in fluid communication with the evaporator portion of the close coupled heat exchanger via an evaporator steam conduit, wherein the superheater is configured to further heat the steam formed by the evaporator portion to improve a quality of the steam.
However, Macadam discloses a blowdown steam generator (Abstract) with a super heater (440, Figure 4) located in the steam circuit prior to blow down. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the superheater of Macadam with the system of Soukup, as modified, to enhance steam quality. 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), and Nielsen et al. (US 2009/0064581).
Regarding claim 4, Soukup, as modified, discloses the system of claim 1, wherein an inlet throttling valve (Moghtaderi- 26, Figure 6) is fluidly coupled between the condenser side steam conduit (Moghtaderi- before 26 in Figures 4 and 6) and the DSG, but does not disclose that the direct steam generator includes a plasma assisted vitrifier, and wherein an inlet throttling valve is fluidly coupled between the condenser side steam conduit and the plasma assisted vitrifier.
However, Nielsen discloses a Plasma assisted waste gasification system (Abstract) that utilizes a plasma reactor (16) to process waste water and to create steam ([0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a plasma reactor as the DSG for the purpose of vitrifying, thus neutralizing suspended mater within the water.
Regarding claim 11, Soukup, as modified, discloses the system of claim 1, wherein the feedwater includes produced water, dirty makeup water, and bitumen process pond water ([0022]). As a clarification any type of wastewater can be reclaimed in this system.
Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), and Eisenhawer et al. (US 4,498,542).
Regarding claim 7, Soukup, as modified, discloses the system of claim 1, but does not disclose  that at least one of the system further comprises a turbo expander (turbine) fluidly coupled to the separation tank and water return system, wherein the turbo expander is configured to reclaim energy from the combustion exhaust constituents.

Regarding claim 8, Soukup, as modified, discloses the system of claim 7, wherein the turbo expander is configured to generate electricity from the combustion exhaust constituents (Moghtaderi- 19, C7, L56-68).
Regarding claim 13, Soukup, as modified, discloses the system of claim 1, wherein a reclaimed product selected from the group consisting of fiber, aggregate, and fracking sand is formed from the inorganic constituents of the feedwater (96, [0033]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), and Latimer et al. (US 2015/0369025).
Regarding claim 14, Soukup, as modified, discloses the system of claim 1, but not that the oxygen enriched air includes a percentage of oxygen by volume in a range from 25 percent to 100 percent  and wherein the separated combustion exhaust constituents include a percentage of CO2 by volume in a range from 20 percent to 100 percent. 
However, Latimer discloses a direct steam generator (Abstract) wherein the oxygen enriched air includes a percentage of oxygen by volume in a range from 25  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to include utilize the disclosed ratios to aid in proper combustion and to reduce CO2 emissions. 
Regarding claim 15, Soukup, as modified, discloses the system of claim 14, wherein the CO2 from the separated combustion exhaust constituents is injected into a well ([0017]). 
Regarding claim 16, Soukup, as modified, discloses the system of claim 14, wherein the CO2 from the separated combustion exhaust constituents is injected into a storage location (Claim 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E BARGERO/Examiner, Art Unit 3762  

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746